Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		              STATUS OF THE CLAIMS
Claims 5 and 25 have been cancelled.  Claims 1-4, 6-24 are pending.
The 112 rejections have been overcome by amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the 

Claims 1-4, 6-8, 15 , 16, 17, 19, 20 -24 are rejected under 35 U.S.C. 103 as being unpatentable over  CN 102802426 (CN ‘426) or  Myllarinen et al. (WO2010/128207).
         CN’426 discloses a method of a low energy product containing protein, fat and carbohydrate with a lactose content (0030) of from 0-15% on a dry matter basis (0031).  The protein is used in amount of 65-95% , but this amount of protein of more than 40% protein refers to how much protein is in the protein fraction (page 4, lines 30-34, page 5, lines 7, lines 19-25).  The fat content was less than 10% and carbohydrate less than 15% DMB.  Myllarinen et al. discloses a mixture containing low fat, high protein and low carbohydrate .  The carbohydrate can be less than 15% dry matter (page 4, lines 11-16).  Lactose as claimed is the main sugar in milk products, and would therefore be less than 15%.  The mixture is optionally evaporated and or enzyme treated with lactase, heat treating or microfiltering the milk protein faction, and adding a mineral and a sweetener and or fiber, and a flavoring agent (page 4, lines 32-36, to page 5, lines 1-12).
The acidification is produced by souring either microbiologically or chemically, using starter cultures, or organic or inorganic acids (acidifying) (page 11, lines 15-26 of Myllarinen).
Claim 1 differs from the references in the particular amount of lactose content of 0.6 to 2.5% by weight of the starting material.  However, as the reference to CN’426  discloses as above amounts such as 1-15%,  as does Myllarinen, it would have been within the skill of the ordinary worker to use lower amounts if one wanted less sugar (lactose) in the product.  
	
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a low sugar acidified milk product, properties such as amounts of  lactose (milk sugar) in the milk  are important.  It appears that the precise ingredients as well as their proportions affect the amount of sugar which affects the sweetness or acidity of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use less sugar to make a less sweet product, or less acid product, and to use lower amounts, since the references disclose amounts within the lower range of lactose use.  
	Claim 1 has been amended to require amounts of 2.5 to 8 weight%  of protein is found in the starting material.  When making an acidified milk product, the protein content can be adjusted to from 2.5-7% (page 14, lines 1-4, Myllarinen et al).  While the process of Myllarinen et al. uses a rather complicated process to treat the protein used in making milk products, the particular amount of protein used in the products is as above.  No patentable distinction is seen at this time in whether the protein has been treated before as in Myllarinen, or is the original protein in the milk product, which  would have also been concentrated to reach a level of 6 and 7%, absent a showing of unexpected results using untreated protein.  Since the reference does teach the claimed amount of protein to be used to make a low sugar acidified milk product, it would have been obvious to use a protein in the claimed amounts, as disclosed by Myllarinen.    
Claims 2-4 require particular amounts of lactose.  As the reference to CN ’426 discloses amounts within the claimed amount, it would have been obvious to use the lower range, depending on how free the product should be of lactose, absent anything new or unexpected (OO31 and 0032 of ‘CN ‘426).  Myllarinen discloses a protein fraction having lactose content of 1.9% (page 6, lines 8-10).  Also, a milk protein fraction containing protein 7-7.9%, fat, lactose 0.077 to 0.37T  (page 8, lines 15-to 18).  It is noted that 
Claims 6-8 further require particular amounts of protein.  The protein content can be adjusted to from 2.5-7% (page 14, lines 1-4, Myllarinen).

	 The process can be used to make yogurt and fermented milk and quark as in claim 15 (Myllarinen page 14, lines 5-11).  
              Claim 16 requires that the acidification is carried out to a pH of about 4.5 to 4.5, or to 4.6 as in claim 17.  Myllarinen et al. discloses that in yogurt process the mixture can sour for 4 hours or until a pH of 4.3 to 4.4 was reached.  Even though this is lower than 4.5, it is seen that it would have been within the skill of the ordinary worker to acidify to whatever degree was deemed suitable to make a particular product, absent anything new or unobvious in using a pH a little higher than the reference.  
	 
Claim 19 requires that the MRM is enzyme treated, and other treatments after acidification.  Myllarinen et al. discloses that to make soured products the enzyme treatment is performed with a cross-linking enzyme, and a lactase enzyme before souring and other processes (page 14, lines 5-11).   Myllarinen et al. discloses that to make a “set type snack", a chemical starter, GDL was added and transglutaminase to the milk mixture (Example 2).  
Claim 20 is to the product which composition has been disclosed as in claim 1.  
Claim 21 is to the composition containing sugar which is mostly sucrose, proteins , and claim 22 is to the same composition with less than 8% sugar which is mostly sucrose.  Official Notice is taken that sucrose is an extremely well known sugar, and is the Gold standard of sugars, and is also a natural sugar.  As the references disclose the use of less than 15% carbohydrates, and sugar is a carbohydrate, it would have been obvious to use a well- known sugar such as sucrose in the process and composition of the combined references.  Also, it is noted that as in claim 22, “less than 8% sugar reads on zero amounts” of sugar.  Myllarinen discloses that sweeteners can be added separately to the mixture (co. 8, lines 31-35).  Sucrose as above is the most commonly used sweetener.  
Claim 22 has been amended to require a particular ratio of lactose to protein of 0.1 to 1.  However, the claimed amounts of proteins have been disclosed as above.  CN’426  discloses as the use of lactose in the amounts of 1-15%,  as does Myllarinen (0031),   Official Notice is taken that the enzymatic reduction of lactose in milk is well known, and it would have been within the skill of the ordinary worker to use particular amounts of lactose, absent anything new or unobvious.  Therefore, it would have been obvious to use a low amount of lactose, in a milk product since some people have a  low tolerance to lactose, and to use a sweetener such as sucrose, since it is the most commonly used sugar.  .  
          The limitations of claims 23 and 24 have been disclosed above and are obvious for those reasons.  
Claims 9 -12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al.  or CN ‘426  as applied to claims 1-4, 6-8, 15 , 16, 17, 19, 20 -24  above, and further in view of Tikanmaki et al. (2014/0017332).
Claim 9 requires that the milk raw  material (MRM) is made of diafiltered milk protein concentrate and optionally cream .  Tikanmaki et al. discloses a milk based product and method of preparation (title).  The acidified milk protein product can be made from diafiltered milk (0035, ex. 1) .  Therefore, it would have been obvious to make a diafiltered whey protein product containing casein as shown by Tikanmaki et al. in the process of Myllarinen et al. 

	Claim 10 -12 require that the diafiltered milk protein is made of whey protein concentrate and casein protein concentrate produced from diafiltration as above.  Tikanmaki et al. discloses a whey protein (concentrate) product having a ratio of whey protein to casein of about 25:75 made using diafiltration (abstract).   	CN ‘426 discloses the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  Even though, the milk protein has not been concentrated by diafiltration, no difference is seen absent unexpected results since the amount of protein is known.  As it was known to diafiltrate protein as shown by Tikanmaki,  it would have been obvious use the diafiltered milk protein in the process of Myllarinen et al.  or CN ‘426 for the function of having a diafiltered protein concentrate.  
Claim 13, requires that the raw milk material is made of whey protein concentrate, skim milk, cream and milk minerals, and claim 14 that it is made of milk protein concentrate, water, minerals and maybe cream. Cn ‘426 disclose the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  The reference to Myllarinen does not say which type of protein is being used, but the amount of protein (page 12, lines 1-30).   The process can be used to make yogurt and fermented milk and quark both of which Official Notice is taken use whole milk or skim milk (page 14, lines 5-11).  Tikanmaki disclose a method of making whey protein product, that the acidified milk product can be supplemented with fat, protein, sugar, and cream, and skim milk (0035), and milk mineral powder which can be 0.1 lactose free (Table 1).   Therefore, it would have been obvious to use a known whey protein product with particular ingredients as shown by Tikanmaki et al. in the process of  Myllarinen et al. or CN ‘426.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al. or CN ‘426 as applied to claims 1-4, 6-8, 15 , 16, 17, 19, 20 -24  above, and further in view of Pernell (2005/0019471).
 	Claim 18 further requires that the mixture is homogenized before heat treatment.  However, it is seen that it would have been within the skill or the ordinary worker to mix (homogenize) ingredients before a heat treatment, otherwise the mixture would not have been homogeneous.  Pernell discloses a process of making a dairy product additive by homogenizing or emulsifying a mixture of whey protein and cream (0008, 0010).  Certainly other ingredients could be homogenized in order to have a well- mixed composition.  Therefore, it would have been obvious to mix a composition before further treatment in order to provide a well- mixed composition in the process of the combined references.  

				CITED REFERENCES
It is noted that the references to CN 102802426 (CN ‘426) or  Myllarinen et al. (WO2010/128207) are basically the same and are to the same Inventors, which is why the response to the office action only refers to the reference to Myllarinen et al. WO ‘207.
				ARGUMENTS
Applicant's arguments filed 7-1-21 have been fully considered but they are not persuasive.   
Applicants argue that the reference to WO ‘207 ( Myllarinen et al.) discloses that the protein content of the milk protein fraction used in the process of the invention is 65 to 95% at page 6, lines 1-3.  However, the reference to Myllarinen discloses a process of making a snack where by fat was separated and lactose was separated by chromatography from skimmed milk.  A milk protein fraction was obtained with protein in amounts of 7%, fat 0.09% and lactose in amounts of .18% (page 13, lines 23-28).  In particularly, page 6, lines 22-25, states “…  whose production a milk protein fraction is used having a protein content of 65 to 95%”.   In another part the amount referred to of more than 40% protein refers to how much protein is in the protein fraction  (page 4, lines 30-34, page 5, lines 7, lines 19-25).  
This high degree of protein in the  milk protein fraction refers to a protein containing fraction containing milk whey protein and casein and obtainable from milk raw material by different separation techniques, such as chromatographic or membrane techniques (page 7, lines 22-36).  To make a “set type “ snack, a milk protein fraction in amounts of 7% was used, and this fraction was diluted with water, and heated, fiber was added, flavor, and a chemical starter, and enzymes, and allowed to sour (page 14, lines 21-36).  
Applicants argue that the reference to Myllarinen does not cite a composition containing less than 8% sugar of which 70-0-% is sucrose and amount 2-10% proteins and a lactose ratio to protein of about 0.1 to 1 as in claim 22. However, the particular ingredients have been disclosed above or reasons given why it would have been obvious to vary the amounts.  Also, “less than 8% sugar”,  as in claim 22 reads on zero amounts.  
Applicants argue that the amount of lactose is from 0.6% to about 2.5 and the product has a sweet taste, and that sucrose can be added after acidification of the jam.  No claim is seen as to this step.  In addition,  Myllarinen et al. discloses that lactase was used to break down the lactose, which would have been into glucose and galactose, both sweet simple sugars.   The lactose can be treated with the enzyme  and a sweetener and or fiber, and a flavoring agent can be added (page 4, lines 32-36, to page 5, lines 1-12).  Nothing is seen that the lactose would not have been within the claimed range since lactase was used.  Certainly, sugar, is the most common sweetener added to such products.  
	Applicants argue that the references to Tikanmaki fails to cure the deficiencies of Myllarinen, nor does the reference to Pernell.  However, these references were used to show the limitations of the dependent claims whose limitations were obvious for those reasons.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	hfh 9-7-2021